Title: The American Commissioners to [Domenico Caracciolo], 9 October 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Caracciolo, Domenico, Marchese di Villamaina


Sir
Passy Octr 9. 1778
We are this Moment honoured with your Excellencys Letter of the Eighth of this Month, and We thank your Excellency for the Information that his Majesty the King of the two Sicilies, hath ordered the ports of his Dominions to be open to the Flagg of the United States of America. We should be glad to have a Copy of his Majesty’s Edict for that purpose in order to communicate it to the Congress, who we are confident will be much pleas’d with this Mark of his Majesty’s Benevolence. It is with Pleasure on this occasion that We acquaint your Excellency, the Flagg of the United States of America, consists of thirteen Stripes, alternately red, white and blue;—a small Square in the upper angle next the Flag Staff is a blue Field, with thirteen white Stars, denoting a new Constellation.
Some of the States have Vessels of War, distinct from those of the united States. For Example, the Vessels of War of the State of Massachusetts Bay have Sometimes a Pine Tree, and South Carolina a Rattlesnake in the Middle of the thirteen Stripes.
Merchant Ships have often only thirteen Stripes. But the Flagg of the United States ordained by Congress is the thirteen Stripes and thirteen Stars as first described.
The Commissions of Ships of War belonging to the United States, as well as those of Privateers, are all signed by the President of the Congress, and countersigned by the Secretary. Each State may have a different Method of Clearing Merchant Vessells outward bound, and a different Form in the Papers given; We therefore are not able to give your Excellency certain Information respecting all of them. The Massachusetts Bay, has only a Naval Officer in each Port who Subscribes a Register, a Clearance, and a Pass for the Castle in Boston Harbour. We have the Honour to be with the most perfect Respect, your Excellencys most obedient and most humble Servants.
His Excellency the Ambassador of Naples.
